Citation Nr: 1234679	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-25 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease and ganglion cyst, left wrist (claimed as DeQuervain's tenosynovitis).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1983 to January 1989, from June 1993 to June 2006 and from August 2006 to August 2007, and from September 2007 to September 2008.  

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2007 rating decision issued by the RO in which service-connection was granted for degenerative joint disease and ganglion cyst, left wrist, and assigned a 10 percent rating.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).


FINDING OF FACT

The left wrist is manifested by dorsiflexion to 80 degrees and palmar flexion to 90 degrees with no pain upon repetitive use and is not additionally limited by fatigue, weakness, lack of endurance, or coordination, and there was no evidence of favorable or unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected degenerative joint disease and ganglion cyst, left wrist (claimed as DeQuervain's tenosynovitis) have not been met.  38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5015, 5214, 5215 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A September 2007 pre-rating notice letter described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claim are received by VA.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Unites States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  In addition, the September 2007 letter provided notice as to how disability ratings and effective dates are assigned, and the type of evidence that impacts these types of determinations, consistent with Dingess.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein on appeal. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and her representative.  Thus, the Board finds that all necessary notification and development action on this claim has been accomplished.  

II.  Legal Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left wrist disability has been rated as 10 percent disabling under Diagnostic Code 5010.  Traumatic arthritis established by x-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under DC 5215, a 10 percent rating is warranted when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  This 10 percent rating is applicable for either the major or minor limb.  

Under DC 5214, which provides for higher evaluations for ankylosis of the wrist. Under this code, a 40 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the minor wrist.  A 30 percent rating is warranted when there is ankylosis of the minor wrist in any other position, except favorable.  Finally, a 20 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the minor wrist. 

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Normal range of motion is: dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I. 

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical evidence shows that the Veteran is right-hand dominant (see October 2007 VA examination report), for rating purposes, her left wrist is part of her minor upper extremity. 

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

III.  Analysis

Currently the Veteran's left wrist disability has been rated as 10 percent disabling under Diagnostic Code 5010.  The Veteran has alleged that her left wrist disability should be rated as three separate disabilities (degenerative joint disease, Ganglion cyst, and tenosynovitis) as opposed to one.  
A November 2006 Portsmouth outpatient record shows that the Veteran had swelling of the left wrist but no weakness.  Physical examination showed tenderness on palpation of the radial aspect.  Pain was elicited by motion and on ulnar deviation and adduction.  Finkelstein's test indicated tenosynovitis.  No diffuse swelling.  No swelling of the dorsal aspect.  No erythema or warmth.  The wrist was not deformed and there was not tenderness on palpation of the ulnar aspect, dorsal aspect, or volar aspect.  

A February 2007 Portsmouth outpatient record shows that the Veteran was seen for follow up regarding her wrist pain.  Her chief complaint was wrist pain that had lasted for five months.  The Veteran was seen in November and given Motrin and thumb spica with minimal relief.  No swelling, stiffness, weakness, or tingling were reported.  Upon physical examination there was no swelling, erythema, warmth, deformity, or tenderness on palpation of the wrist noted.  The examiner noted that all wrist joints had full range of motion and Finkelstein's test indicated tenosynovitis of the left wrist.  

A March 2007 VA physical therapy note shows that the Veteran complained of left wrist pain.  Slight posterior grind test on the left, positive left Finkelsteins and atrophy of snuff box.  Negative Watson's for scaphoid instability, lax bil thumb ulnar collateral ligs w/L>R, neg piano key's test, axial load.  Overall decreased mm tone in the left hand was observed.  

A March 2007 x-ray report showed that findings suggest mild joint space narrowing at the left radiocarpral joint.  The scaphlunate interval was not well seen.  

An April 2007 CT report shows that the Veteran experienced left wrist pain for 6 months that was not responsive to PT, meds/brace.  Now has atrophy left hand noticeably on the snuff box.  X-rays essentially negative.  The impression noted after CT scan showed a negative wrist CT.  There was no acute or subacute fracture, the distal radioulnar joint was grossly normal, the osseous structures were well aligned, there were no significant degenerative changes evident, and no soft tissue masses were shown.  

A May 2007 Portsmouth outpatient record shows that the Veteran continued to have persistent left wrist pain for 6 months, not responsive to PT, medication, or brace.  Now has atrophy of the left hand noticeably on the snuff box.  CT was negative, an MRI was ordered for further evaluation.  

A May 2007 MRI report showed findings along the volar distal radial epiphysis which most likely represent a ganglion cyst.  No significant abnormality was identified.  

An October 2007 Portsmouth outpatient treatment record shows that the Veteran was seen for status post resolving left dequorvains.  It was noted that musculoskeletal symptoms are better but not gone and the Veteran reported good benefit from the use of a splint.  Physical findings showed that the Veteran had min TTP over 1st dorsal compartment, +/- finklesteins, pos reverse synergy.  SRSN intact.  

An October 2007 VA examination report shows that the Veteran stated that when she hurt her wrist in September 2006 she thought it was a simple sprain, but the pain persisted prompting her to see a physician who prescribed Motrin which did not work.  She was sent to physical therapy which did not help.  She was tried on Mobic, which did not help.  She eventually was seen by an orthopedic specialist.  She has had 2 steroid injections to the wrist which have not helped.  She has used a variety of soft splints which have not helped, but recently she has been fitted with a rigid splint which does help the wrist pain.  She tends to wear this at night.  The bad ache in the wrist seems to have subsided so that now she is left with a dull throbbing pain continuously in the wrist.  

Upon examination of the left wrist there was no deformity or instability.  Pain, stiffness, and weakness were noted.  There were no episodes of dislocation or subluxation noted.  The Veteran reported locking episodes several times a week and mild weekly flare-ups of joint disease.  She also stated that she has flares of wrist pain daily that she controls by wearing rigid splint.  She had active and passive motion dorsiflexion from zero to 80 degrees with no pain.  There was no additional loss of motion on repetitive use.  There was no ankylosis of the joint noted.  The VA examiner diagnosed the Veteran with DJD of the left wrist.  No significant general occupational effects were noted and no effects on daily living were noted.  However, the examiner commented that the left wrist will cause her pain every day and she will rest it briefly and go back to using the left wrist as usual.  She uses her right hand to compensate.  She is careful about how she uses the left wrist because she knows it will cause her pain, but the left wrist pain has not stopped her from doing anything.  The examiner also diagnosed the Veteran with Ganglion cyst of the left wrist and noted that there were no effects on the Veteran's occupation or activities of daily living.  

A December 2008 written statement from the Veteran indicates that she has pain in her left wrist that is a constant dull ache and she also has sensitivity in the left thumb and lower forearm on the side of the thumb.  She has motion and ability to use her left wrist and hand but when she is performing normal functions, the pain in his left wrist and thumb intensify.  These functions include typing, driving, lifting, and even braiding or washing her hair.  A tingling sensation and numbness in the left thumb become more prevalent when performing the basic functions for an extended period (a couple of hours).  She stated that her occupation as an accountant/financial manager requires consistent daily use of the computer and routine use of the left hand and wrist is unavoidable.  The Veteran also indicated that she is the mother of a three-year old and has to limit the lifting and playing with him so as not to cause further injury to his wrist and thumb.  She stated that she has been treated with Motrin, Meloxicam, physical therapy, a brace, a splint, and cortisone injections.  The pain did subside at times but has never gone away.  She reported consistently using the hard splint at night as it provides relief and allows her wrist and thumb to "cool down."  She concluded by stating that this injury has negatively impacted the quality of her life.  

Given the evidence of record the Board finds that the Veteran is not entitled to a higher rating for her service-connected left wrist disability.  In addition, the Board has considered the Veteran's contention that she is entitled to three separate ratings for her left wrist disability but finds that all of the manifestations and symptoms of her left wrist disability are encompassed in her current 10 percent rating.  

The Veteran's degenerative joint disease, ganglion cyst, and DeQuervain's tenosynovitis of the left wrist cause overlapping symptoms that are evaluated under the diagnostic codes applicable to limitation of motion including 38 C.F.R. § 4.40 and 4.45.  Also, the Board notes that the note following DC 5024 provides that tenosynovitis is rated as arthritis.  Given that degenerative joint disease is arthritis, it appears that VA has determined that you can only get one rating for arthritis and tenosynovitis.  In addition, 38 C.F.R. § 4.14 specifically says "disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation."  The Veteran's chief complaint, as reflected by the evidence of record, is pain on motion.  That symptom is contemplated under her current 10 percent rating.  

The Board has also considered whether the Veteran's ganglion cyst of the left wrist is entitled to a separate rating.  Under Diagnostic Code 7819, benign skin neoplasms are to be rated based on impairment of function.  Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 provide criteria for evaluation of disfigurement based on characteristics of such disfigurement, which include scars that are adherent, uneven, or exceed certain sizes, abnormalities of skin or soft tissue that extend over a large area, limitation of motion due to scarring, pain on examination of scars, or frequent loss of covering of skin over scars.  

Given that the October 2007 VA examination report reveals that there was no deformity of the left wrist upon examination and the examiner commented that the functional problem associated with the ganglion cyst was left wrist pain, but there was no occupational or effects on daily living, there is no basis for a separate rating pursuant to these diagnostic codes.  The ganglion cyst appears to be manifested by pain and limitation of the left wrist, which, as already discussed above, is contemplated by the 10 percent rating.  The Veteran, in her various lay statements has discussed the symptoms of her ganglion cyst as causing pain and limitation of motion of the left wrist but has never alleged a scar of the left wrist.  In addition, none of the Veteran's treatment records or examinations have noted the presence of a scar of the left wrist.  Thus, no additional disability rating is warranted under the diagnostic codes governing the rating of scars.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2011).

As above, she is already in receipt of the maximum schedular rating under DC 5215 for a wrist disability.  While DC 5214 affords a 20 percent rating when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the minor wrist, the Board observes that there have been no clinical findings at any time of left wrist ankylosis for which a higher rating might be warranted. 

As above, during VA examinations, at worst, the Veteran had dorsiflexion from 0 to 80 degrees, palmar flexion from 0 to 90 degrees.  Also, since the Veteran already receives the maximum rating possible under DC 5215, the analysis required by DeLuca would not result in a higher schedular rating.  However, even considering these factors the Veteran would not be entitled to a higher rating as the October 2007 VA examiner found that there was no additional limitation of motion due to pain after repetitive use and the other medical evidence of record indicates that there was no additional function loss due to weakness, atrophy, swelling or tenderness, or stiffness (See November 2006 and February 2007 treatment records).  

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate the wrist, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993). 

The Board acknowledges that the Veteran's most recent VA compensation examination for her left wrist disability was in October 2007, approximately five years ago.  However, the "mere passage of time "does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The Veteran has submitted various lay statements throughout the pendency of her appeal and at no time has alleged that there has been an increase in the severity of her disability since her last VA examination.  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation is not inadequate.  To the contrary, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, as discussed above.  Accordingly, referral for extraschedular consideration is not in order.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

As the criteria for a rating in excess of 10 percent for the Veteran's service- connected left wrist have not been demonstrated, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  



ORDER


Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease and ganglion cyst, left wrist (claimed as DeQuervain's tenosynovitis) is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


